DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3-13, 15-17, 19 and 20 are presented for examination on the merits.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3.	Claims 1, 3-13, 15-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10/ 932729 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  The limitations an emergency response drill; computing platform, transmission of software package instructions for execution of an emergency alert agent to a mobile; computing device; a request for historical emergency drill data for display in a graphical user interface representing an emergency drill management dashboard; the historical emergency drill data associated with a user of the mobile computing device; previous emergency response instructions for an emergency response drill scenario; detecting modification input received at the emergency drill management dashboard for an opioid overdose event, the system comprising a mobile computing device that includes memory storing executable instructions, one or more hardware processors, wireless communication circuitry, a touchscreen display, a speaker, a camera, and a microphone, the mobile computing device configured to: receive representations of images from the camera; process the representations of images to determine respiratory distress; determine an opioid overdose event is occurring or will soon occur based on the processed representations of the images; and transmit wirelessly notifications of the opioid overdose event to one or more recipients are conventional prior art features and the use of such features in the claims 1-20 of U.S. Patent No. US 10/932729.  The outstanding claim does not explicitly recite receive representations of images from the camera and transmit wirelessly notifications of the opioid overdose event.
However, Valentine in opioid's drug/safety profile and deters/decreases opioid overdoses, misuse, abuse, accidental ingestion, and opioid divergence teaches:
d.	receive representations of images from the camera; process the representations of images to determine respiratory distress; determine an opioid overdose event is occurring or will soon occur based on the processed representations of the images read on ¶ 0112, (digital Patient data captured by diagnostic or monitoring devices and stored and/or transmitted in a machine-readable format. Digitally captured information can come from multiple sources such as apps resident on a smartphone or computer, data captured by the drug dispenser, from RFID chips embedded in the drug, from selfie images, from biometric logon (e.g., pupil size), from digital interfaces, from digitalized diagnostic devices, and/or from digital monitors, etc. The data may be used by the opioid dispensing algorithm to make a dispense decision, and/or by the prescriber to better manage the patient, and/or by the drug's sponsor to capture clinical trial information, and/or by the patient to ascertain how effective the opioid is for treating and controlling their pain, etc.).  It would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the OPIOID + device combination products with improved safety and efficacy profiles of Valentine into Kaplan in order to provide improvement in quality of care, enhancing the patient's quality of life, and decreasing the total cost of care by minimizing the number of opioid related medical interventions, emergency room visits, and hospitalizations.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Allowable Subject Matter
4.	As to claims 1, 3-13, 15-17, 19 and 20, there is no prior art to reject claims.  However, applicant should resolve the Double Patent rejection to place the application in condition for allowance.  An update search needs to be performed after the next response from applicant.

Citation of pertinent Prior Arts
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
6.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689